DETAILED ACTION
	This is a first office action in response to application 17/602,243 filed 10/07/2021, in which claims 7 are presented for examination. Currently claims 1-7 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claims 4 and 7 are objected to because of the following informalities:  The claims include language used inside parentheses to define terms within the claim. (claim 4 line 2 and claim 7 line 3) These should be removed in order for the claim to properly define the term “j”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shirai et al. U.S. Patent Application Publication No. 2008/0100605 A1 hereinafter Shirai. 

Consider Claim 1:
	Shirai discloses a display driver that drives a display device including a plurality of data lines and a demultiplexer, (Shirai, See Abstract.)
	 the demultiplexer including a plurality of first switches connected to the respective plurality of data lines, a series of driving voltages including a plurality of driving voltages being supplied to the demultiplexer via a first wiring, the demultiplexer supplying the plurality of driving voltages to the respective plurality of data lines via the plurality of first switches, the display driver comprising: (Shirai, [0053], “The demultiplexer 5 in the liquid crystal display panel 1 is composed of time divisional switches 5.sub.R, 5.sub.G and 5.sub.B formed from the TFTs. The time divisional switch 5.sub.Ri is connected between the data line DR.sub.i and the output node S.sub.i of the data driver IC 6 and turned on or off in response to a control signal RSW sent from the data driver IC 6. Similarly, the time divisional switches 5.sub.Gi and 5.sub.Bi are connected between the data lines DG.sub.i and DB.sub.i and the output node S.sub.i, respectively, and turned on or off in response to control signals GSW and BSW sent from the data driver IC 6, respectively.”)
	a voltage multiplexing part that generates the series of driving voltages; (Shirai, [0058-0059], “[0058] The gradation voltage generating circuit 14 supplies a gradation voltage V.sub.g corresponding to each of the gradations of the pixel 3, to each of the D/A converters 15. When each of the pixel data X.sub.Ri, X.sub.Gi and X.sub.Bi is a k-bit data, the number of gradations that the pixel 3 can take is 2.sup.k. In this case, the gradation voltage V.sub.g having 2.sup.k different voltage levels is supplied to the D/A converter 15.”)
	a second switch connected between the voltage multiplexing part and the first wiring; and (Shirai, [0063], “The direct switch 18 has a function for switching the connection between the D/A converter 15 and the output node S in response to control signals DIRECTSW1 and DIRECTSW2.”)
	a controller connected to the plurality of first switches and the second switch, (Shirai, [0064], “The timing control circuit 20 generates various control signals and controls the operation timings of the demultiplexer 5 integrated in the liquid crystal display panel 1 and the circuit group integrated in the data driver IC 6. The control signals RSW, GSW, BSW, AMPOUTSW1, AMPOUTSW2, DIRECTSW1, DIRECTSW2, AMPON, DACSW1, DACSW2, RSEL, GSEL, BSEL and STB are generated by the timing control circuit 20. Typically, the operation voltages of elements formed on the liquid crystal display panel 1 are higher than the operation voltage of the data driver IC 6. Thus, the control signals sent to the liquid crystal display panel 1 are supplied to the liquid crystal display panel 1 through a level shifter circuit (not shown) corresponding to a high voltage.”)
	the controller switching the second switch from an on state to an off state during a first period and (Shirai, [0074-0085], [0080], “While the R-pixel 3 connected to the data line DR.sub.2 is driven, the data line DR.sub.1 is electrically connected to the output of the D/A converter 15.sub.1. In detail, the control signal DIRECTSW1 is activated, and the output node S.sub.1 is directly connected through the switch 18a of the direct switch 18 to the output of the D/A converter 15.sub.1. In the attached drawing, it should be noted that the connection of the output node S to the D/A converter 15 is indicated by a symbol [C]. Consequently, the voltage level of the data line DR.sub.1 is kept at a desirable gradation voltage generated by the gradation voltage generating circuit 14. As mentioned above, a mechanism that the data line DR.sub.1 is electrically connected to the output of the D/A converter 15.sub.1 provides the effect of suppressing the influence of the offset of the output amplifier 17.sub.1.”)
	 setting the two first switches corresponding to the two data lines to be in the on state such that the two data lines and the first wiring are connected during a second period that is a part of the first period and in which the second switch is in the off state. (Shirai, [0074-0085], [0081] After the driving of the R-pixel 3 connected to the data line DR.sub.2 has been completed by the output amplifier 17.sub.1, the data line DR.sub.2 is disconnected from the output of the output amplifier 17.sub.1 and electrically connected to the output of the D/A converter 15.sub.2. Meanwhile, the data line DR.sub.1 continues to be electrically connected to the output of the D/A converter 15.sub.1. In detail, the control signal DIRECTSW1 continues to be active. In addition, the control signal DIRECTSW2 is newly activated. Thus, the output nodes S.sub.1 and S.sub.2 are directly connected through the switches 18a and 18b of the direct switch 18 to the outputs of the D/A converter 15.sub.1 and 15.sub.2, respectively.)
Consider Claim 2:
	Shirai discloses the display driver according to claim 1, wherein the controller includes: a demultiplexer controller connected to the plurality of first switches, the demultiplexer controller switching one of the two first switches from the off state to the on state during the second period; and an output controller connected to the second switch, the output controller switching the second switch from the on state to the off state during the first period. (Shirai, See Fig. 8. [0074-0085], [0081] After the driving of the R-pixel 3 connected to the data line DR.sub.2 has been completed by the output amplifier 17.sub.1, the data line DR.sub.2 is disconnected from the output of the output amplifier 17.sub.1 and electrically connected to the output of the D/A converter 15.sub.2. Meanwhile, the data line DR.sub.1 continues to be electrically connected to the output of the D/A converter 15.sub.1. In detail, the control signal DIRECTSW1 continues to be active. In addition, the control signal DIRECTSW2 is newly activated. Thus, the output nodes S.sub.1 and S.sub.2 are directly connected through the switches 18a and 18b of the direct switch 18 to the outputs of the D/A converter 15.sub.1 and 15.sub.2, respectively.)
Consider Claim 3:
	Shirai discloses the display driver according to claim 1, wherein the voltage multiplexing part includes: a time-division multiplexing part that performs time-division multiplexing of a plurality of gradation voltages representing a voltage corresponding to a luminance level of each pixel to generate a series of gradation voltages; and an amplifier connected between the second switch and the time-division multiplexing part, the amplifier amplifying the series of gradation voltages to output the series of driving voltages. (Shirai, [0053], “The demultiplexer 5 in the liquid crystal display panel 1 is composed of time divisional switches 5.sub.R, 5.sub.G and 5.sub.B formed from the TFTs. The time divisional switch 5.sub.Ri is connected between the data line DR.sub.i and the output node S.sub.i of the data driver IC 6 and turned on or off in response to a control signal RSW sent from the data driver IC 6. Similarly, the time divisional switches 5.sub.Gi and 5.sub.Bi are connected between the data lines DG.sub.i and DB.sub.i and the output node S.sub.i, respectively, and turned on or off in response to control signals GSW and BSW sent from the data driver IC 6, respectively.”)
Consider Claim 6:
	Shirai discloses a display apparatus comprising: (Shirai, See Abstract.)
	a display device that includes a plurality of data lines and a demultiplexer, (Shirai, [0053], “The demultiplexer 5 in the liquid crystal display panel 1 is composed of time divisional switches 5.sub.R, 5.sub.G and 5.sub.B formed from the TFTs. The time divisional switch 5.sub.Ri is connected between the data line DR.sub.i and the output node S.sub.i of the data driver IC 6 and turned on or off in response to a control signal RSW sent from the data driver IC 6. Similarly, the time divisional switches 5.sub.Gi and 5.sub.Bi are connected between the data lines DG.sub.i and DB.sub.i and the output node S.sub.i, respectively, and turned on or off in response to control signals GSW and BSW sent from the data driver IC 6, respectively.”)
	the demultiplexer including a plurality of first switches connected to the respective plurality of data lines, a series of driving voltages including a plurality of driving voltages being supplied to the demultiplexer via a first wiring, the demultiplexer supplying the plurality of driving voltages to the respective plurality of data lines via the plurality of first switches; and (Shirai, [0053], “The demultiplexer 5 in the liquid crystal display panel 1 is composed of time divisional switches 5.sub.R, 5.sub.G and 5.sub.B formed from the TFTs. The time divisional switch 5.sub.Ri is connected between the data line DR.sub.i and the output node S.sub.i of the data driver IC 6 and turned on or off in response to a control signal RSW sent from the data driver IC 6. Similarly, the time divisional switches 5.sub.Gi and 5.sub.Bi are connected between the data lines DG.sub.i and DB.sub.i and the output node S.sub.i, respectively, and turned on or off in response to control signals GSW and BSW sent from the data driver IC 6, respectively.”)
	a display driver that includes a voltage multiplexing part generating the series of driving voltages; (Shirai, [0058-0059], “[0058] The gradation voltage generating circuit 14 supplies a gradation voltage V.sub.g corresponding to each of the gradations of the pixel 3, to each of the D/A converters 15. When each of the pixel data X.sub.Ri, X.sub.Gi and X.sub.Bi is a k-bit data, the number of gradations that the pixel 3 can take is 2.sup.k. In this case, the gradation voltage V.sub.g having 2.sup.k different voltage levels is supplied to the D/A converter 15.”)
	a second switch connected between the voltage multiplexing part and the first wiring; and (Shirai, [0063], “The direct switch 18 has a function for switching the connection between the D/A converter 15 and the output node S in response to control signals DIRECTSW1 and DIRECTSW2.”)
	a controller connected to the plurality of first switches and the second switch, (Shirai, [0064], “The timing control circuit 20 generates various control signals and controls the operation timings of the demultiplexer 5 integrated in the liquid crystal display panel 1 and the circuit group integrated in the data driver IC 6. The control signals RSW, GSW, BSW, AMPOUTSW1, AMPOUTSW2, DIRECTSW1, DIRECTSW2, AMPON, DACSW1, DACSW2, RSEL, GSEL, BSEL and STB are generated by the timing control circuit 20. Typically, the operation voltages of elements formed on the liquid crystal display panel 1 are higher than the operation voltage of the data driver IC 6. Thus, the control signals sent to the liquid crystal display panel 1 are supplied to the liquid crystal display panel 1 through a level shifter circuit (not shown) corresponding to a high voltage.”)
	 the controller switching the second switch from an on state to an off state during a first period and (Shirai, [0074-0085], [0080], “While the R-pixel 3 connected to the data line DR.sub.2 is driven, the data line DR.sub.1 is electrically connected to the output of the D/A converter 15.sub.1. In detail, the control signal DIRECTSW1 is activated, and the output node S.sub.1 is directly connected through the switch 18a of the direct switch 18 to the output of the D/A converter 15.sub.1. In the attached drawing, it should be noted that the connection of the output node S to the D/A converter 15 is indicated by a symbol [C]. Consequently, the voltage level of the data line DR.sub.1 is kept at a desirable gradation voltage generated by the gradation voltage generating circuit 14. As mentioned above, a mechanism that the data line DR.sub.1 is electrically connected to the output of the D/A converter 15.sub.1 provides the effect of suppressing the influence of the offset of the output amplifier 17.sub.1.”)
	setting the two first switches corresponding to the two data lines to be in the on state such that the two data lines and the first wiring are connected during a second period that is a part of the first period and in which the second switch is in the off state. (Shirai, [0074-0085], [0081] After the driving of the R-pixel 3 connected to the data line DR.sub.2 has been completed by the output amplifier 17.sub.1, the data line DR.sub.2 is disconnected from the output of the output amplifier 17.sub.1 and electrically connected to the output of the D/A converter 15.sub.2. Meanwhile, the data line DR.sub.1 continues to be electrically connected to the output of the D/A converter 15.sub.1. In detail, the control signal DIRECTSW1 continues to be active. In addition, the control signal DIRECTSW2 is newly activated. Thus, the output nodes S.sub.1 and S.sub.2 are directly connected through the switches 18a and 18b of the direct switch 18 to the outputs of the D/A converter 15.sub.1 and 15.sub.2, respectively.)
Allowable Subject Matter
Claim 4-5 and 7 are allowed (pending correction of claim 4 and 7 as objected to above).
	The following is an examiner’s statement of reasons for allowance: The most relevant cited are of art of record Tamura U.S. Patent Application Publication No. 2018/0261150 A1 and others cited accompanying this action do not appear to fairly suggest either alone or in combination the recited features of the independent claims “first to j-th output switches that individually connect the output terminals of the respective first to j-th buffers to the first to j-th wirings; 	a short-circuiting switch part that short-circuits or opens the first to j-th wirings; and an output controller that controls the first to j-th output switches such that, during the first period, connections between the output terminals of the respective first to j-th buffers and the first to j-th wirings are cut off and controls the short-circuiting switch part to cause the first to j-th wirings to be short-circuited one another.” It is therefore respectfully submitted these claims are allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part or in whole and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art at the time/before the effective filing date of invention. Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record prior to amending the claims.
	In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, Applicant should clearly indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application. Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	The Office action has cited particular columns, line numbers, or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), other passages and figures may apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST. Please Note: The Examiner is a full time hotelling examiner outside of the 50 mile radius and is not available for in-person interviews.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Jansen II/           Primary Examiner, Art Unit 2626